Citation Nr: 1444451	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) from February 1978 to March 1978 and from February 1982 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides at the RO in Cleveland, Ohio.

In June 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

In December 2013, the Board remanded the appellant's claim.  The appellant's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appellant's claim in December 2013 in part for the agency of original jurisdiction (AOJ) to contact the appellant for him to identify any medical treatment pertaining to his right knee disability.  Following the December 2013 remand, the appellant submitted a medical authorization form dated April 2014 indicating that he received treatment for his right knee from Dr. C.D.  Thereafter, the Appeals Management Center (AMC) contacted Dr. C.D. in order to obtain all treatment records.  However, a review of the record reveals that there was no response from Dr. C.D. as to whether any records could be furnished, and indeed there are no records from Dr. C.D. associated with the electronic claims folder.  Although there is of record in the appellant's claims folder a notation that the appellant provided records from Dr. C.D. in April 2014, the Board notes that these medical records are not associated with the claims folder.  Moreover, the AMC did not address whether any records from Dr. C.D. were obtained when the appellant's claim was readjudicated in the June 2014 supplemental statement of the case (SSOC).  Further, there is no indication that the AMC informed the appellant that records from Dr. C.D. could not be obtained.  Therefore, additional attempts should be made to obtain the records on remand.    

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the records of Dr. C.D. or an updated authorization for the release of records from Dr. C.D., if his prior authorization has expired.    

If, after making reasonable efforts to obtain any outstanding records from the physician the AMC is unable to secure same, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2. After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a SSOC, before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



